IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45015

STATE OF IDAHO,                                 )   2018 Unpublished Opinion No. 369
                                                )
       Plaintiff-Respondent,                    )   Filed: February 26, 2018
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
TYLER JAMES WALTON,                             )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum
       period of confinement of two years, for possession of a controlled
       substance, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Elizabeth Ann Allred,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Tyler James Walton pled guilty to possession of a controlled substance. Idaho Code
§ 37-2732(c). The district court sentenced Walton to a unified term of seven years with two
years determinate. Walton appeals asserting that the district court abused its discretion by
imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Walton’s judgment of conviction and sentence are affirmed.




                                                   2